DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen (US Pat. 3,872,009) in view of Kriegel (Industrial and Engineering Chemistry, Vol. 30(11), 1211-1213, 1938).
Considering Claim 1:  Thijssen teaches a solid-liquid separation device 
    PNG
    media_image1.png
    563
    233
    media_image1.png
    Greyscale
comprising a kettle body (10), a piston (72), a stirrer (85), a separation plate with filtration pores (70) (Fig. 3).  The body of apparatus is hollow along the axial direction, the separation plate is fitly installed in the chamber body, dividing the body into a portion above the separation plate and a portion below the separation plate (Fig. 3).  The area above the separation plate constituted as washing area and the area below constitutes the drainage area (10:24-11:11).  The piston and the stirrer are fitly disposed in the washing chamber (Fig. 3).  Thijssen teaches the device as comprising a feed inlet (86), a water inlet (37), a material outlet (31), and a liquid outlet (89) in communication with the washing chamber and the draining chamber (Fig. 3).
	Thijssen does not teach the filter as being a filtration mesh on a plate comprising filtration pores.  However, Kriegel teaches a filter for use in a filter press comprising a filter cloth/mesh on a 
Considering Claim 2:  When tilted at an angle, the feed inlet (86) is higher than the material outlet (31), and the water inlet (37) is higher than the liquid outlet (89).
Considering Claim 3 and 11:  The relative slope of the apparatus does not alter the structure of the apparatus itself.  As such, it does not provide patentability to the apparatus.  
Considering Claim 6:  Thijssen does not teach an observation window in the apparatus.  However, it would have been obvious to a person having ordinary skill in the art to have added an observation window to the apparatus to allow for inspection of the filter for damage or clogging during operation without shutting down the device.
Considering Claim 8:  Thijssen teaches the material outlet (31) as being directly beneath the stirrer (85) (Fig. 3).
	Thijssen is silent towards the distance between the feed inlet and the starting position of the piston.  However, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  It would have been obvious to a person having ordinary skill in the art to have changed the size of the device, and the motivation to do so would have been, to provide a device with the desired size.
Considering Claim 9:  Thijssen is silent towards the caliber sizes of the inlets and outlets and the filter pore and mesh diameters.  However, the size of these components would be dependent on the size and viscosity of materials being processed, as well as the desired throughput of the materials through the washing system.  As such, a person having ordinary skill in the art would have considered them to be result effective variables.  It would have been obvious to a person having ordinary skill in the art to have optimized the caliber sizes of the inlets and outlets and the filter pore and mesh diameters through routine experimentation, and the motivation to do so would have been, to allow the solid material to move through the washing system with high efficiency.

s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thijssen (US Pat. 3,872,009) in view of Kriegel (Industrial and Engineering Chemistry, Vol. 30(11), 1211-1213, 1938) as applied to claims 1 and 2 above, and further in view of Korey (Difference between Gate Valves and Ball Valves, https://www.commercial-industrial-supply.com/resource-center/difference-gate-valves-vs-ball-valves/).
Considering Claims 4 and 12:  Thijssen and Kriegel collectively teach the device of claims 1 and 2 as shown above.
	Thijssen is silent towards the valve types on the inlets and outlets.  However, Korey teaches the use of ball valves in industrial processes.  It would have been obvious to a person having ordinary skill in the art to have used a ball valve as the valves of Thijssen, and the motivation to do so would have been, as Korey suggests, they can be turned on and off quickly and having high durability.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thijssen (US Pat. 3,872,009) in view of Kriegel (Industrial and Engineering Chemistry, Vol. 30(11), 1211-1213, 1938) and Korey (Difference between Gate Valves and Ball Valves, https://www.commercial-industrial-supply.com/resource-center/difference-gate-valves-vs-ball-valves/) as applied to claim 4 above, and further in view of Hartmann (US Pat. 5,616,357).
Considering Claim 5:  Thijssen, Kriegel, and Korey teach the apparatus of claim 4 as shown above.
	Thijssen does not teach a flow meter in the water inlet.  However, Hartmann teaches a filter press with a flow meter on the water inlet (Claim 4).  Thijssen and Hartmann are analogous art as they are concerned with the same field of endeavor, namely filter presses.  It would have been obvious to a person having ordinary skill in the art to have used the flow meter of Hartmann in the device of Thijssen, and the motivation to do so would have been to control the amount of wash water added to the device during operation.

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Considering Claim 7:  The closest prior art of record does not teach or suggest the claimed separation device where the stirrer is a paddle type stirrer where the blades are cylindrical or cuboid.  
Considering Claim 10:  The prior art of record does not teach or suggest a process using the claimed apparatus with the specific processing steps and processing conditions.  While the general concept of using a filter press to wash lignocellulose material is known in the art, the claimed process requires highly specific steps done in the apparatus of claim 1, the conditions of which would not have been obvious to a person having ordinary skill in the art without hindsight reasoning.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767